Citation Nr: 0123573	
Decision Date: 09/27/01    Archive Date: 10/02/01	

DOCKET NO.  96-21 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUES

1.  Entitlement to service connection for claimed lateral 
epicondylitis of the right elbow, including as an undiagnosed 
disorder manifested by pain.  

2.  Entitlement to service connection for claimed lateral 
epicondylitis of the left elbow, including as an undiagnosed 
disorder manifested by pain.  

3.  Entitlement to service connection for a claimed sinus 
disorder, including as an undiagnosed disorder manifested by 
respiratory symptoms.  

4.  Entitlement to service connection for a claimed 
perforated right ear tympanic membrane.  





REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1972 and from January to June 1991 in support of 
Operation Desert Shield/Storm.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1995 rating 
decision by the RO.  

In April 1998, the Board remanded these matters for 
additional development of the record.  




FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran is not shown to have epicondylitis of the 
right elbow that had its clinical onset in service or as a 
manifestation of an undiagnosed illness manifested by right 
elbow pain.  

3.  The veteran's left elbow epicondylitis is shown to likely 
have had its clinical onset as the result of an injury in 
service.  

4.  The veteran's allergic rhinitis is shown to have likely 
had its clinical onset during his active service in the 
Persian Gulf.  

5.  The veteran is shown to have suffered a perforation of 
the right tympanic membrane while in service.  



CONCLUSIONS OF LAW

1.  The veteran's epicondylitis of the right elbow is not due 
to disease or injury or an undiagnosed right elbow disorder 
manifested by pain that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117(a), 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).  

2.  The veteran's disability manifested by epicondylitis of 
the left elbow is due to an injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303 (2001).  

3.  The veteran's allergic rhinitis is due to a disease that 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 (2001).  

4.  The veteran's disability manifested by a right tympanic 
membrane perforation is due to a disease or injury that was 
incurred in service.  38 U.S.C.A. § 1110, 5107, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


General Applicable Law

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

If a reasonable doubt arises regarding service origin, or any 
other point, it should be resolved in the veteran's favor.  
38 C.F.R. § 3.102 (2000).  

Initially VA compensation shall be paid for certain 
disabilities due to undiagnosed illnesses to veterans who 
exhibit objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms listed in this regulation provided 
this disability becomes manifest either during active service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2001.  For purposes of this 
regulation, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to:  (1) 
fatigue, (2) signs or symptoms involving skin, (3) headache, 
(4) muscle pain, (5) joint pain, (6) neurologic signs or 
symptoms, (7) neuropsychological signs or symptoms, (8) signs 
or symptoms involving the respiratory system (upper and 
lower), (9) sleep disturbances, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, (13) menstrual disorders.  38 U.S.C.A. 
§§ 1113, 1117, 1118 (West 1991); 38 C.F.R. § 3.317.  

In order to grant compensation for a disability due to 
undiagnosed illness the illness by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.  

In the case of any veteran engaged in combat with the enemy 
in active service with a military, naval or air organization 
of the United States during a period of war, campaign or 
expedition, the VA Secretary shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactorily lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions or hardship of such service, 
notwithstanding the fact that there is no official record of 
such occurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
The reason for granting or denying service connection in each 
case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 
1991).  

The evidence in this case, however, does not show that the 
veteran had combat with the enemy.  Nor does he claim service 
connection for a disability incurred in combat with the 
enemy.  Hence, the provisions of the statute are not for 
application in this case.  

Notwithstanding, the Board's findings that the veteran did 
not serve in combat, the veteran's DD Form 214 reflects that 
he served in the Southwest Asia Theater of Operations from 
February 16 to May 7, 1991.  

Based on this evidence and for purposes of analysis under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the Board finds 
that the veteran must be considered to have been a "Persian 
Gulf veteran."  


I.  Elbow Disorders

During his September 1996 hearing, the veteran testified 
that, while stationed in Saudi Arabia, he had experienced 
numbness in his fingers for an extended period.  He further 
said that, although the numbness in his fingers resolved on 
his return to the United States, he still experienced 
constant pain in both elbows that he was unable to relate to 
any acute trauma.  

A careful review of the veteran's service medical records for 
both periods of active duty are negative for any complaints 
or clinical findings of an elbow disorder.  The veteran was 
evaluated and treated during his period of service in 1991 
for complaints of numbness in the fingers of his left hand 
attributable to left ulnar nerve entrapment.  

On clinical history recorded in connection with this service 
treatment, the veteran denied experiencing any trauma to the 
olecranon area.  A clinical evaluation of the veteran's upper 
extremities on his medical examination for release from 
active duty in May 1991 disclosed no abnormalities.  

On the veteran's initial post-service VA examination in 
January 1992, he claimed that, while serving in Saudi Arabia, 
he struck his left elbow and developed a tingling sensation 
in the 3rd, 4th and 5th digits of the left hand.  He further 
reported that this tingling sensation lasted about three 
months, but that the problem had resolved about one month 
after he returned home.  

On VA examination, he denied having any current tingling or 
numbness in the left hand, but he described a hypersensitive 
spot over the medial aspect of the left elbow.  On objective 
examination, an area of point tenderness was noted over the 
medial elbow located adjacent to the distal humerus.  Tinel's 
sign was negative over the carpal tunnel and also negative 
over the medial aspect of the elbow.  Left ulna neuropathy, 
resolved, was the pertinent diagnosis.  

On a VA Persian Gulf Registry examination in April 1993, the 
veteran reported that he "banged" his left elbow during his 
Persian Gulf service and had numbness and tingling of the 
lateral two fingers of his left hand for some time.  It was 
added that this condition had resolved.  An examination of 
the veteran's extremities on this occasion was negative.  

When examined by VA in October 1995, the veteran complained 
of having chronic mild tenderness over both lateral elbows 
relieved by Naprosyn.  An examination of the elbows showed a 
normal range of motion in flexion, pronation and supination, 
bilaterally.  There was tenderness with palpation over both 
of the lateral epicondyles.  Mild bilateral, lateral 
epicondylitis was diagnosed.  

When examined by VA in February 1996, the veteran reported 
developing left elbow tendinitis and temporary ulna 
neuropathy while in Saudi Arabia in 1991.  He indicated that 
his complaints had cleared after about a month and that he 
had no current complaints of tingling or numbness in the 
forearm or hand but continued to have some pain in the left 
elbow at times.  On physical examination, sensory and motor 
examination of the left forearm and hand were within normal 
limits with no signs of any ulnar neuropathy.  

In March 2000, the veteran presented to a VA treatment 
facility complaining of left shoulder pain mostly at night.  
The veteran also complained of having a sharp pain in the 
left fifth finger that came and went, but reported no elbow 
or wrist pain.  



A.  Right elbow

In this case, the service medical records contain no 
reference to complaints, findings or diagnosis involving the 
right elbow.  The veteran's medical examination for 
separation from his later period of service during the 
Persian Gulf War contains no reference by statements or 
medical history, current complaint or clinical findings of a 
right elbow disorder.  Indeed, following the 1991 discharge 
from service, there was no medical evidence of any definite 
pathology of the right elbow until a VA examination in late 
1995, when bilateral epicondylitis was diagnosed.  

As right elbow findings are not shown in service or for 
approximately four years after service, competent medical 
evidence is required to link any current right elbow 
disability to service.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order for service connection for a 
particular disability to be granted a claimant must establish 
he or she has that disability and that there is a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Mercardo-Martinez v. West, 11 
Vet. App. 415, 419 (1998) citing Cuevas v. Principi, 3 Vet. 
App. 512, 548 (1992).  

None of the medical evidence provides this linkage.  The 
veteran's own statements cannot constitute medical evidence 
of causality; as a lay person he has no competence to give a 
medical opinion of the diagnosis or etiology of a condition.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the absence of competent medical evidence which links the 
veteran's post-service right elbow disorder, clinically 
identified as epicondylitis, to his service, the claim for 
service connection must be denied.  

Turning to the veteran's claim of service connection for 
right elbow disorder resulting from an undiagnosed illness, 
the Board finds that this claim must be denied because it 
lacks legal merit.  The application of 38 U.S.C.A. § 1117 has 
an explicit condition that the claim be for "chronic 
disability resulting from an undiagnosed illness."  
38 U.S.C.A. § 1117(a)  (emphasis added).  See 38 C.F.R. 
§ 3.317(a)(1)(ii).  

The record in this matter shows the veteran's right elbow 
related complaints have been diagnosed as epicondylitis which 
is itself a known clinical diagnosis.  Because the veteran's 
right elbow symptoms have been attributed to a known clinical 
diagnosis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are not applicable.  


B.  Left elbow

The Board finds that service connection is warranted for left 
lateral epicondylitis.  A careful review of the service 
medical records show complaints of numbness in the fingers of 
the veteran's left hand attributable to left ulnar nerve 
entrapment.  Although at the time, the veteran did not 
complain of any trauma, shortly following service, he did 
indicate he had suffered some form of left elbow injury in 
service.  

In light of the veteran's complaints during service and the 
continual complaints since his discharge from service, the 
Board finds that the preponderance of the evidence supports 
the claim of service connection for left lateral 
epicondylitis.  38 C.F.R. § 3.303(b).  


II.  Sinus Disorder

On the veteran's medical examination for service separation 
in October 1972, a clinical evaluation of the veteran's 
sinuses disclosed no abnormality.  During the veteran's 
subsequent period of active duty in 1991, the medical records 
showed no complaints or findings of a sinus disorder.  A 
clinical evaluation of the veteran's sinuses on his May 1991 
medical examination for release from active duty found no 
abnormality.  

The post-service clinical data on file shows that, on a VA 
Persian Gulf Registry examination in April 1993, the veteran 
reported having had a two-year history of colds occurring 
five to six times per year.  He further reported being 
troubled by nasal congestion both during these colds and 
between them.  It was noted that the veteran had a long 
history of allergy to cats, but did not have current symptoms 
of hay fever.  An examination of the nose was negative, and 
there was no sinus tenderness found.  An X-ray study of the 
sinuses showed them to be well aerated.  Normal sinuses was 
the diagnostic impression.  

On a VA examination in October 1995, it was noted that the 
veteran continued to complain of intermittent blockage of 
both sinuses, which he indicated was especially bothersome at 
night.  An examination of the nose showed normal appearing 
mucosa, bilaterally, with adequate airway passage on both 
sides.  The examiner indicated as a diagnostic impression 
that the veteran might have severe allergic rhinitis.  

At his September 1996 personal hearing at the RO, the veteran 
testified that he had started to notice problems with nasal 
congestion when he got back from Desert Storm.  He said that, 
prior to his call up for active duty, his sinuses had been 
normal and had caused him no problems.  He also said that, 
during his time in the Persian Gulf, he had had no sinus 
problems.  

In a statement dated in September 1996, a friend and former 
business partner of the veteran reported that the veteran had 
started to experience problems with nasal drainage, which 
were observable to the writer, after the veteran's return 
from Desert Storm.  

VA clinical records received in June 1997, showed that the 
veteran presented in April 1994 with a multitude of 
complaints including obstruction of the right nasal fossa.  
An examination of the nose showed no external deformity; the 
septum was midline; and fossae were clear.  The examiner 
indicated he could find no abnormality at all and that some 
of the dryness of the veteran's mucous membranes was 
secondary to the use of Sudafed.  A computer tomography scan 
of the veteran's paranasal sinuses in June 1995 was 
essentially negative except for indication of an essentially 
undeveloped left frontal sinus and somewhat prominent nasal 
turbinates, bilaterally.  

On a VA examination provided to the veteran in April 2000 for 
complaints referable to a claimed sinus disorder, it was 
noted that the veteran was seen on several occasions in the 
past by VA physicians, provided a Gulf War examination, and 
had been told that there was nothing wrong with his nose.  It 
was noted that the veteran's symptoms consisted of nasal 
congestion as opposed to sinus infection or pain.  It was 
further recorded that a prior computer tomography scan of his 
sinuses had shown some congenital deformity of one of the 
frontal sinuses.  The veteran stated that he had daily nasal 
congestion worse in the summer.  The location of his symptoms 
were his nose.  He denied having any purulent discharge or 
dyspnea at rest or on exertion.  

On VA examination, the veteran was found to be in no acute 
respiratory distress or discomfort.  There was no tenderness 
to palpation of the frontal, ethmoid, maxillary or sphenoid 
sinuses.  An examination of the nose revealed marked 
engorgement of the nasal mucosa on the left side.  The 
nasopharynx was negative.  There was no evidence of greenish 
or yellowish discharge indicating infection.  Rhinitis with 
possible allergic component was the diagnosis.  The examiner 
stated that the veteran did not have sinusitis and that there 
were no clear clinical objective indications of any sinus 
problem.  He added that he felt that there was a good 
possibility the veteran had a form of allergic rhinitis as 
opposed to a Gulf War undiagnosed illness.  

Received in May 2000 from the veteran's representative was an 
undated letter addressed to the veteran in which a VA 
environmental physician noted the veteran's recent 
participation in the VA Gulf War Registry.  This physician 
further noted that results of the veteran's examination 
indicated that he had among other disorders a history of 
sinusitis.  

The Board finds in this case that service connection is 
warranted for the demonstrated findings on the basis of 
allergic rhinitis.  The Board finds particularly persuasive 
the statements by the veteran, as well as the corroborating 
statement from his friend and former business partner, that 
the veteran had first experienced problems with nasal 
drainage following his return from Desert Storm.  

Given the recurrent nature of the veteran's symptoms, the 
absence of signs and symptoms during various examinations is 
not surprising.  Inasmuch as the veteran has continually 
complained of symptoms which have been attributed to likely 
allergic rhinitis since service, the Board finds that the 
preponderance of the evidence supports the claim of service 
connection for allergic rhinitis.  


III.  Right Tympanic Membrane Perforation

The veteran contends that he has a right ear problem that had 
its onset as a result of his period of service.  He 
testified, in September 1996, that he had experienced major 
problems with his ear as a child but that, prior to his 
second period of active duty, his ear problems had fully 
resolved.  He further testified that his right ear began to 
feel abnormal to him after returning from Desert Storm.  He 
was unable to specify his difficulty other than to indicate 
that it felt like there was a piece of wax in the right ear 
although a wax buildup had not been clinically detected.  

A careful review of the available service medical records 
shows that, when the veteran was provided a "redeployment" 
examination in March 1991, a clinical evaluation of the 
veteran's eardrums specifically for perforations found no 
abnormality.  In May 1991, the veteran was found to have 
audiological evaluation findings consistent with tympanic 
membrane perforations, bilaterally, and was referred to a 
service department ENT clinic for further medical 
consultation.  An examination at that time disclosed chronic 
otitis media in the left ear and chronic tympanic membrane 
perforations.  

On VA otolaryngology consultations in April 1994 and May 
1995, the veteran's tympanic membranes were found to be 
intact. 

On VA audiological evaluation in June 1995, the veteran was 
found to have completely flat tympanograms, bilaterally, with 
large volume in both ears and absent acoustic reflexes.  
These findings were noted on VA examination in October 1995.  
The examiner indicated that he was unable to visualize a 
perforation in either of the tympanic membranes.  
Nevertheless, based on the earlier tympanograms, the examiner 
diagnosed probable perforations of both ears.  

On a June 1998 VA ENT consultation, a physician examined the 
veteran's ears.  This examination revealed the right ear to 
be clear, although the tympanic membrane was somewhat 
retracted.  On the left, there was a small posterior central 
perforation present which was clean and dry.  Regarding the 
veteran's left ear perforation, the examiner indicated that 
he would be against any type of surgical repair, as it would 
not result in any hearing improvement and might worsen 
symptoms of right side history of Eustachian tube 
dysfunction.  

On a December 1999 VA ear disease examination, the veteran 
was noted to have a history of ear infections and current 
problems with hearing loss.  The examiner noted that there 
was a question as to whether he had tympanic membrane 
perforations.  

On physical examination, the examiner stated that the veteran 
's right tympanic membrane appeared to be intact and clear.  
The left tympanic membrane had a posterior retraction marking 
with a monomeric membrane but no active perforation.  The 
examiner concluded that the veteran had no current tympanic 
membrane perforation, but that he did have evidence of an old 
tympanic membrane perforation on the left side.  

The Board finds that service connection is warranted for a 
right tympanic membrane perforation.  The first evidence of a 
perforation was in May 1991, during the veteran's period of 
service.  

Although there was subsequent, post-service, evidence 
indicating that there was no perforation, there was also 
equally persuasive evidence of a right tympanic membrane 
perforation.  

Thus, the Board finds that the preponderance of the evidence 
supports the claim of service connection for a right tympanic 
membrane perforation.  


VCAA

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

Regarding the three grants, the Board finds that its deciding 
of the issues before the RO has addressed the duties to 
assist and notify does not prejudice the veteran.  The 
veteran is being awarded the full grant of benefits in this 
regard.  

As to the right elbow issue, although the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  The record shows that the veteran was notified of the 
RO's decisions.  The statement of the case and subsequent 
supplemental statements of the case, informed the veteran 
that medical evidence regarding a current disability and the 
etiology of such was needed to substantiate his claim.  VA 
has met its duty to inform the veteran.  

The Board concludes that the discussions in the rating 
decision, Statement of the Case, Supplemental Statement of 
the Case and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of this claim.  The RO has 
requested all relevant (treatment) records identified by the 
veteran, and the veteran was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claims.  In short, 
the Board finds that the veteran has been given adequate 
notice of the need to submit evidence or argument and that he 
is not prejudiced by this decision.



ORDER

Service connection for lateral epicondylitis of the right 
elbow including as an undiagnosed disorder manifested by pain 
is denied.  

Service connection for lateral epicondylitis of the left 
elbow is granted.  

Service connection for allergic rhinitis is granted.  

Service connection for a perforated right ear tympanic 
membrane is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

